DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 09/15/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 09/15/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable Syed et al. (US 2013/0050507 A1) in view of Litvak et al. (US 2015/0201124 A1) in view of Kim (US 2014/0232920 A1).

Regarding claim 3, Syed et al. (hereafter referred as Syed) teaches a preferred picture-taking system for taking a picture with a camera (Syed, Fig. 6), the system comprising: 
a processor (Syed, Fig. 6, Camera CPU 50, Paragraph 0040); and 
a memory operably coupled to the processor (Syed, Fig. 6, application memory 56, Paragraph 0044), the memory storing instructions to cause the processor to perform: 
providing a set of instructions including directional movement instructions to each of a photographer (Syed, Fig. 5, Steps, 154-156, Paragraphs 0036, 0039, 0056 and 0078), to adjust a feature (Syed, Paragraph 0045, “edge analysis or image comparator analysis”) of a current photographic scene such that a subject of the current photographic scene most matches a template feature of a photographic template that corresponds to the current photographic scene (Syed, Paragraph 0045), 
wherein the photographic template is based on an interaction by the user with a photograph (Syed, Paragraphs 0034 and 0038, The thumbnail images are photographs.) on a social media application (Syed, Paragraphs 0038-0039 and 0042,).
However, Syed does not teach providing a set of instructions including directional movement instructions to each of a pan tilt computing system controlling the camera, and a subject in the picture to be taken to adjust the feature of a current photographic scene such that a subject of the current photographic scene most matches a template feature of a photographic template.
In reference to Litvak, Litvak teaches providing a set of instructions including directional movement instructions to each of a photographer (Litvak, Fig. 5, Step S230, Paragraphs 0077-0078, The out-of-range signal indicates the photographer (command person 200) to change location.), a pan tilt computing system controlling the camera (Litvak, Fig. 3, a pan/tilt control 413, Paragraphs 0056, 0079), to adjust a feature of a current photographic scene such that a subject (Litvak, Fig. 15, Paragraph 0145, A subject may be a non-command object 720.) of the current photographic scene most matches a template feature of a photographic template (Litvak, Fig. 5, Step S170, Paragraphs 0027 and 0075) that corresponds to the current photographic scene (Litvak, Figs. 10, 11 and 15, Paragraph 0079, 0081, 0116, 0121, and 0149-1052, The feature may be the size or location of the subject in the image.).
These arts are analogous since they are both related to imaging devices guiding composition of the image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Syed with the method of providing a set of instructions including directional movement instructions to a photographer and a pan tilt computing system as seen in Litvak to allow the device to automatically adjust pan and tilt to match the photographic template.
However, the combination of Syed and Litvak does not teach providing a set of instructions including directional movement instructions to the subject in the picture to be taken.
In reference to Kim, providing a set of instructions including directional movement instructions to a subject in the picture to be taken to adjust a feature of a current photographic scene such that a subject of the current photographic scene most matches a template feature of a photographic template (Kim, Fig. 2, Steps S215-S219, Paragraphs 0058-0059, 0061, 0063-0064 and 0069).
These arts are analogous since they are both related to imaging devices guiding composition of the image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Syed and Litvak with the teaching of providing a set of instructions including directional movement instructions to the subjects of the image as seen in Kim to direct the subjects and/or photographer to a desired position in the image and enhance user convenience (Kim, Paragraph 0014).
Claims 1 and 2 are rejected for the same reasons as claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698      

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698